Citation Nr: 0835620	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE


Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from September 1993 to 
September 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record indicates that the veteran was never 
provided with the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the increased rating claim.  
Consequently, this issue must be remanded.  

Additionally, based on the age of the VA examination, the 
Board finds that a contemporaneous VA examination should be 
conducted to determine the current severity of the veteran's 
lumbosacral strain.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

Accordingly, the case is REMANDED for the following action:

1. The AMC must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 
38 C.F.R. § 3.159; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In particular, the AMC should provide the 
veteran with notice that he may submit 
evidence showing the effects of the 
worsening or increase in severity upon 
his employment and daily life and should 
provide him with general notice of the 
criteria listed in all applicable rating 
codes and the effective date regulations.  

2.  The AMC should also schedule the 
veteran for an examination to determine 
the current extent of his lumbosacral 
strain.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished, and the examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner is also requested to provide an 
assessment, if possible, of the 
functional impairment caused by the 
veteran's lumbosacral strain per se, as 
opposed to the impairment caused by the 
lumbosacral strain and the veteran's DDD.  
The claims folder must be available for 
review by the examiner in conjunction 
with the examination and this fact should 
be acknowledged in the report.

3.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




